United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
TENNESSE VALLEY AUTHORITY,
SEQUOYAH NUCLEAR PLANT,
Soddy Daisy, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0587
Issued: December 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On January 23, 2015 appellant, through counsel, filed a timely appeal of a December 2,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has lung
disease causally related to factors of his federal employment.
On appeal counsel argues that there is an unresolved conflict in the medical evidence
warranting referral to an impartial medical examiner pursuant to 5 U.S.C. § 8123(a) to resolve
the conflict.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 30, 2013 appellant, then a 70-year-old maintenance mechanic/boilermaker, filed
an occupational disease claim (Form CA-2) alleging that on February 26, 2013 he first realized
that he had an employment-related lung condition.
On June 17, 2013 the employing establishment controverted the claim. It indicated in a
report by Mike Bradford, CSP/Industrial Hygienist, that the employing establishment used
extensive air monitoring to determine potential exposure to various airborne contaminants and
provided protective equipment to ensure that the employee’s exposure was within the safety
limits set by the Occupational Safety and Health Administration and the Environmental
Protection Agency. The employing establishment also noted that appellant had a 20-year history
of smoking a pack of cigarettes per day.
By letter dated July 10, 2013, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised as to the medical and factual evidence
required and was afforded 30 days to provide this information.
In response to OWCP’s request, it received appellant’s statement and copies of position
descriptions for a boilmaker. One position description noted that the major duties of the position
were:
“general maintenance repairs to boilers, soot blowers, drums, tubes, ash- and coalhandling equipment, pulverizers, ducts and breeching, air preheaters, coal
bunkers, burners, heaters, evaporators, etc.”
The record contains a second position description for a boilermaker, described the duties
as follows:
“Performs general and emergency welding repairs and maintenance work on a
nuclear power plan. The work involves reactor pressure vessels, tubular host
exchangers, tanks, condenses, and other plant equipment. The equipment may be
radioactive or located in a radiation zone. The work consists of general welding
and cutting in accordance with approved welding….”
In his statement, appellant noted that his first job was at the Widows Creek fossil steam
plant where he was employed as a boilermaker or certified welder. He alleged that during his
work he was exposed to coal dust, welding fumes and smoke, and asbestos from working on the
steam pipes and boilers in the form of blankets used while welding. Occasionally, appellant
alleged that he was also exposed to arsenic. He related that the dust was very thick as it could be
seen in the air and covered the equipment and skin. While working at the Bellefonte Nuclear
Plant and the employing establishment appellant stated that he was exposed to asbestos on the
pipes wrapping, and gaskets, and exposed to grinding dust and welding smoke and fumes.

2

In an April 23, 2013 report, Dr. Glen Baker, a treating Board-certified internist with a
subspecialty in pulmonary medicine and certified B-reader,2 noted that appellant has worked at
employing establishment plants and nuclear plants as a boilmaker for 45 years. He related that
appellant had smoked a pack of cigarettes a day for 20 years, but quit in 2000. Dr. Baker stated
that appellant was exposed “to asbestos on a frequent basis as well as coal dust, fly ash and
arsenic.” Review of an April 20, 2013 chest x-ray interpretation revealed category 1/0
occupational pneumoconiosis. Pulmonary function tests (PFT) showed a mild restrictive
ventilator defect. Dr. Baker diagnosed category 1/0 occupational pneumoconiosis and mild
restrictive ventilator defect. He noted that appellant’s 45-year history of asbestos exposure and
the changes observed on the x-ray interpretation were consistent with early pulmonary
asbestosis. Dr. Baker attributed the mild restrictive ventilator defect and occupational
pneumoconiosis to appellant’s work exposure to coal dust, asbestos, fly ash, arsenic, and other
chemicals. He opined that appellant’s smoking history did not cause any significant pulmonary
problem as there was no evidence of any obstructive defect or significant bronchitis.
On November 7, 2013 OWCP referred appellant and a statement of accepted facts and
medical evidence to Dr. Allen R. Goldstein, Board-certified in pulmonology and a B-reader, for
a second opinion evaluation. The statement of accepted facts noted that appellant’s
responsibilities as a boilermaker included:
“general maintenance repairs to boilers, soot blowers, drums, tubes, ash- and coalhandling equipment, pulverizers, ducts and breeching, air preheaters, coal
bunkers, burners, heaters, evaporators, etc.” [Appellant] will be required as
necessary to travel to other plants for emergency work or scheduled major
maintenance work.”
In a report dated February 4, 2014, Dr. Goldstein noted that he had reviewed Dr. Baker’s
report, pulmonary function studies, and x-ray interpretation. He noted that appellant had an
employment history of working 45 years as a boilmaker and had a 20-year history of smoking
one pack of cigarettes per day until quitting in 2000. Dr. Goldstein noted that appellant reported
that he removed asbestos as part of performing repair work and that he was in the area where the
repair work was performed. He noted that appellant did not talk much about his exposure to coal
dust, arsenic, or fly ash. Appellant reported shortness of breath with dyspnea beginning in 2011
as well as some difficulty at night with shortness of breath. He also reported that appellant’s
symptoms were aggravated by any exertion. Dr. Goldstein noted that appellant could probably
walk on level ground about a quarter of a mile.
Dr. Goldstein reviewed a November 25, 2013 x-ray interpretation and found a normal
x-ray interpretation. Review of a PFT showed “a restrictive defect with some slight
improvement in the small airway flow rates,” a slight restriction based on lung volumes and a
normal diffusion capacity. Based on Dr. Goldstein’s review of the objective tests, medical
evidence, and physical examination, he concluded that appellant did not have asbestosis. He
explained that appellant’s current chest x-ray interpretation was normal and assuming the x-ray
interpretation performed by Dr. Baker was 1/0, then appellant has improved which would argue
2

A B-reader is a physician certified by the National Institute for Occupational Safety and Health as
demonstrating proficiency in classifying radiographs of the pneumoconiosis. Noah Ooten, 50 ECAB 283 (1999).

3

against a diagnosis of asbestosis. Regarding causal relationship, Dr. Goldstein related that
appellant’s restrictive pulmonary function was related to his body stature as a 5’10” male,
weighing 260 pounds. He also noted that appellant’s normal diffusing capacity argued against
any type of interstitial lung disease. In conclusion, Dr. Goldstein opined that there was no
evidence supporting a diagnosis of asbestosis or any work-related lung disease.
By decision dated February 19, 2014, OWCP denied appellant’s claim finding that the
evidence was insufficient to establish that the medical condition is causally related to his work.
In reaching this determination it found that the weight of the medical opinion evidence rested
with Dr. Goldstein’s opinion that appellant had no employment-related asbestosis or any form of
lung disease.
On February 27, 2014 appellant’s counsel requested an oral telephonic hearing before an
OWCP hearing representative, which was held on September 8, 2014.
By decision dated December 2, 2014, OWCP’s hearing representative affirmed the
February 19, 2014 decision denying appellant’s claim. He found that the weight of the evidence
rested with Dr. Goldstein’s opinion as it was the more rationalized opinion.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged, and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

4

opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.10 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.11
ANALYSIS
Appellant filed an occupational disease claim alleging that he had developed a lung
condition due to factors of his federal employment. OWCP noted that the duties of a boilmaker
included “general maintenance repairs to boilers, soot blowers, drums, tubes, ash- and coalhandling equipment, pulverizers, ducts and breeching, air preheaters, coal bunkers, burners,
heaters, evaporators, etc. The issue, therefore, is whether the medical evidence establishes a
causal relationship between the claimed condition and the identified employment factors.
In a report dated April 23, 2013, appellant’s physician, Dr. Baker, diagnosed
occupational pneumoconiosis by x-ray. He found a mild restrictive ventilatory defect by PFT.
Dr. Baker attributed appellant’s occupational pneumoconiosis and mild restrictive defect to his
exposure while working as a boilermaker to fly ash, coal dust, asbestosis, and other chemicals
and fumes. He also noted that appellant had a 45-year history of exposure to asbestos and that
changes observed on x-ray examination were consistent with early pulmonary asbestosis.
Dr. Baker explained that the 20-year, one pack per day smoking history was not believed to have
caused any significant pulmonary problem as he had no obstructive defect or significant
bronchitis.
Dr. Goldstein, an OWCP referral physician, found on February 4, 2014 that appellant had
nondiagnostic-findings on x-ray, however, appellant had a slight restriction of lung volumes,
with normal diffusion capacity. He explained that this finding was related to appellant’s height
and weight. Dr. Goldstein indicated that he was unable to render a diagnosis of asbestosis based
on the current normal x-ray and the improvement seen since the x-ray taken by Dr. Baker. Based

8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
11

A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

5

on his review of objective data, he opined that there was no medical evidence to support a
diagnosis of asbestosis or any work-related lung disease.
The Board finds that this case is not in posture for a decision due to an unresolved
conflict in the medical opinion evidence. Dr. Baker, a certified B-reader and Board-certified
internist with a subspecialty in pulmonary medicine, examined appellant’s chest x-rays and
determined that he had 1/0 occupational pneumoconiosis. He also found that based upon x-ray
evidence that appellant had early pulmonary asbestosis. Dr. Baker concluded that appellant’s
lung conditions were employment related because appellant had a 45-year history of work as a
boilermaker.
Dr. Goldstein, also a Board-certified pulmonologist and certified B-reader, reviewed
appellant’s x-ray and found no abnormalities. While he related that pulmonary function testing
revealed a slight restrictive defect, he concluded that this was not employment related.
The Board finds that there is disagreement between the two physicians regarding the
results of appellant’s diagnostic studies, and whether he has an employment-related lung
condition. The Board finds that there is a conflict of medical opinion evidence.
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.12 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.13
On remand, OWCP should refer appellant, a statement of accepted facts, a list of specific
questions, and his diagnostic studies to an appropriate Board-certified physician and B-reader to
determine whether he has any employment-related lung condition.14 Following this and any
necessary further development, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision due to a conflict in the
medical opinion evidence.

12

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., id; Darlene R. Kennedy, 57 ECAB 414 (2006).

13

R.C., 58 ECAB 238 (2006).

14

See e.g., S.T., Docket No. 13-1977 (issued March 18, 2014 (the interpretation of a B-reader carries more weight
when interpreting chest x-rays for evidence of pneumoconiosis).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 2, 2014 is set aside and the case remanded for further
proceedings consistent with the above opinion.15
Issued: December 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

